DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20100105069. As to claims 1 and 5, the reference discloses a feather padded product comprising a first fabric, a second fabric disposed to face the first fabric and sewn to the first fabric at a seam portion with feathers accommodated between the first fabric and the second fabric in one region and another region with the seam portion interposed; see the Abstract. A strip of tape extends between the first fabric and the second fabric along the seam portion and is sewn together with the first fabric and the second fabric, wherein the strip of tape has a trap portion on both its sides to trap the feathers; see the Abstract, translation and Figs. 4 and 5. 
As to claims 2 and 6, the reference discloses the tape as having a teaseled surface; see Fig. 5 and the “TECH-SOLUTION” paragraph of the translation wherein it is disclosed that strands are loosened from the woven strip. 

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR10-0897520. The reference discloses a feather padded product comprising a first fabric, a second fabric disposed to face the first fabric and sewn to the first fabric at a seam portion with feathers accommodated between the first fabric and the second fabric in one region and another region with the seam portion interposed; see the Abstract. A strip of mesh tape extends between the first fabric and the second fabric along the seam portion and is sewn together with the first fabric and the second fabric, wherein the strip of tape has a trap portion on both its sides to trap the feathers; see the Abstract and Fig. 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR10-0897520. The reference discloses a feather padded product comprising a first fabric, a second fabric disposed to face the first fabric and sewn to the first fabric at a seam portion with feathers accommodated between the first fabric and the second fabric in one region and another region with the seam portion interposed; see the Abstract. A strip of mesh tape extends between the first fabric and the second fabric along the seam portion and is sewn together with the first fabric and the second fabric, wherein the strip of tape has a trap portion on both its sides to trap the feathers; see the Abstract and Fig. 4. The reference discloses in Fig. 4 a mesh tape that appears to have the filaments of the mesh extending at 45 degree angles to the longitudinal direction of the tape. In any event, it would have been obvious to one of ordinary skill in the art to have the filaments in the mesh of the reference extend at 45 degree angles to the longitudinal direction of the tape in view of Fig. 4 which suggests having the filaments extend at 45 degree angles to the longitudinal direction of the mesh tape.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783